5S,W-<£

Larry Keele #1077576                                          January 19,          2015
Ferguson Unit
12120 Savage Drive
Midway, Texas 75852


To:
Court of Criminal Appeals
Austin,       Texas   78711



      Presiding Judge;

  Concerning          the order from JUDGE RON RANGEL,             of THE DISTRICT
COURT    379TH    JUDICIAL     DISTRICT.


  The order looks like a replay of lick-em and stick-em game.


  If the three grounds have been presented before,                      why were they
not acted on when either of the three grounds merit relief?


  It is hard          to believe    that    people who are also going            to prison

like to play games.




                                                      Sincerely;


                                                                   Larry Keele

CASE    NO:     2000-CR-3542       W5




                                    RECEIVED IN                          ^RECEIVED \
                              COURT OF CRIMINAL APPEALS
                                                                                JAN 2 3 2015
                                        JAN 26 2015                           THIRD COURT OF APPEALS
                                                                          \       JEFFREY D.KYlf /


                                 Abel Acosta, Clerk